                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


Cory Woollard
                 Plaintiff,               Case No. 18-cv-11529

v.                                        Paul D. Borman
                                          United States District Judge
Corizon Health, Inc., Rickey Coleman,
and Rosilyn Jindal                        Anthony P. Patti
                   Defendant.             United States Magistrate Judge
________________________________/


                          OPINION AND ORDER

     1) GRANTING DEFENDANT COLEMAN’S FIRST OBJECTION:
        ACCEPTING AND CONSIDERING DEFENDANTS’ REPLY BRIEF
        (ECF No. 75);

     2) REJECTING DEFENDANT COLEMAN’S SECOND OBJECTION TO
        THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
        SUSTAINING PLAINTIFF’S EIGHTH AMENDMENT CLAIM IN
        COUNT II WITH REGARD TO HIS CRITICAL NEED FOR FOAM
        SOAP (ECF No. 77);

     3) ADOPTING MAGISTRATE JUDGE PATTI’S JANUARY 7, 2021
        REPORT AND RECOMMENDATION (ECF No. 76) GRANTING IN
        PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
        SUMMARY JUDGMENT.




                                      1
   I.      Background

        Plaintiff Cory Woollard, a paraplegic who is currently incarcerated, initiated

the instant civil rights lawsuit pursuant to 28 U.S.C. § 1983, on May 15, 2018 against

seven Defendants. (ECF No. 1.) On September 17, 2018, Plaintiff filed an amended

verified complaint, which named three Defendants: (1) Corizon Health, Inc.; (2)

Richard Harbaugh; and (3) Rosilyn Jindal. (ECF No. 28.) Assistant Chief Medical

Officer (ACMO) Rickey Coleman has been substituted for Defendant Harbaugh.

Plaintiff asserts two Counts alleging violations of the Eighth Amendment provision

against infliction of cruel and unusual punishment: (I) Defendants Corizon and

Jindal were deliberately indifferent to Plaintiff’s medical need for a suitable air

mattress; and (II) All three Defendants were deliberately indifferent to Plaintiff’s

medical need for waterless foam soap, and for a Transcutaneous Electrical Nerve

Stimulation (TENS) unit. (ECF No. 28.)

        On January 7, 2021, Magistrate Judge Anthony P. Patti issued a Report and

Recommendation to Grant in part and Deny in part Defendants Jindal, Coleman, and

Corizon Health’s Motion for Summary Judgment pursuant to Fed. R. Civ. P. 56.

(ECF No. 76.) Specifically, the Magistrate Judge recommends that Defendants

Jindal and Corizon Health are entitled to summary judgment on Count I, which

concerns a suitable air mattress; that Defendants Corizon Health, Coleman, and

Jindal are entitled to summary judgment on the portion of Count II related to the
                                           2
TENS unit; but that Plaintiff should be permitted to proceed with the portion of

Count II related to the foam soap order as to Defendant Coleman, but not as to

Defendant Jindal or Defendant Corizon Health.

         On January 21, 2021, Defendant Dr. Rickey Coleman filed two objections to

the Report and Recommendation. (ECF No. 77.) Plaintiff filed a Response to

Defendant Coleman’s Objections. (ECF No. 78.)

         The pertinent background facts of this matter are set forth in detail in the

Magistrate Judge's Report and Recommendation and the Court adopts them in full.

   II.      Standard of Review
         Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

the Court conducts a de novo review of the portions of the Magistrate Judge’s Report

and Recommendation to which a party has filed “specific written objection” in a

timely manner. Lyons v. Comm’r Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

2004). Only those objections that are specific are entitled to a de novo review under

the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “A general

objection, or one that merely restates the arguments previously presented is not

sufficient to alert the court to alleged errors on the part of the magistrate judge.”

Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004).




                                           3
      Under Fed. R. Civ. P. 56, summary judgment is proper if the moving party

demonstrates there is no genuine issue as to any material fact. The Supreme Court

has interpreted this to mean that summary judgment is appropriate if the evidence is

such that a reasonable jury could find only for the moving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). The moving party has “the burden of showing

the absence of a genuine issue as to any material fact.” Adickes v. S.H. Kress & Co.,

398 U.S. 144, 157 (1970). In a 42 U.S.C. § 1983 case, in order to find any defendant

liable, liability “must be based on the actions of that defendant in the situation that

the defendant faced, and not based on any problems caused by the errors of others.”

Gibson v. Matthews, 926 F.2d 532, 535 (6th. Cir. 1991).

   III.   Analysis
          a. Objection 1 Regarding Defendants’ Reply Brief.
      In the Report and Recommendation, Magistrate Judge Patti concluded that

Defendants’ Reply brief was “tardy and, therefore, has not been considered in this

report and recommendation.” (ECF No. 76 PageID.758.)              This Court, in its

discretion, has accepted and read the Reply brief, thereby granting Defendant’s

Objection to that portion of the Magistrate Judge’s Report and Recommendation.

      Accordingly, Defendant’s first Objection is GRANTED.

          b. Objection 2 – The Magistrate Judge Erred in Concluding Dr.
             Coleman was Deliberately Indifferent to Mr. Woollard’s Need for
             Waterless Soap.

                                          4
       The Court adopts the Magistrate Judge’s conclusion that Defendant Coleman

is not entitled to summary judgment on this paraplegic inmate Plaintiff’s claim that

Coleman was deliberately indifferent to Plaintiff’s critical need for waterless foam

soap for the reasons stated in the Magistrate Judge’s Report and Recommendation.

(ECF No. 76.) Defendant Coleman was aware that Plaintiff Woollard had been

receiving a monthly bottle of foam soap since March 31, 2014, and Defendant

Coleman deliberately rejected Plaintiff’s continuing requests for foam soap which is

necessary for the Plaintiff to cleanse himself after defecating. Simply put, bar soap

is not a reasonable substitute, and Dr. Coleman’s refusal to continue providing

waterless foam soap exhibits a deliberate indifference to this paraplegic inmate’s

medical need to avoid infection since he did not have a sink, toilet, or running water

in his cell.

       Accordingly, Defendant’s Second Objection is REJECTED.

   IV.     Conclusion

       (1) Defendant Coleman’s First Objection regarding the Magistrate Judge’s

           striking of Defendants’ Reply brief as tardy is GRANTED;

       (2) Defendant Coleman’s Second Objection regarding the Magistrate Judge’s

           ruling with regard to Plaintiff’s critical need for foam soap is REJECTED;

       (3) Defendants’ Motion for Summary Judgment is GRANTED in large part,

           and DENIED in part as to the Portion of Count II against Defendant
                                          5
        Coleman related to his unjustified refusal to continue provision of

        waterless foam soap, thereby being deliberately indifferent to the

        substantial risk of serious infection to this paraplegic inmate.

     SO ORDERED.




                                             s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge
Dated: May 7, 2021




                                         6
